Citation Nr: 1753709	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  09-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the appeal in January 2016 and March 2017 for scheduling a hearing in these matters.  In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that it does not have jurisdiction of a claim for a compensable rating opacification of left maxillary antrum fracture with deviated septum.  The Board erred when listing this as an issue in the prior Board remands.  Historically, the RO granted service connection for opacification of left maxillary antrum fracture with deviated septum at the noncompensable level in an April 2015 rating decision.  VA received a notice of disagreement in July 2015 with the assigned evaluation.  The RO issued to the Veteran a Statement of the Case (SOC) in October 2015 on the claim for increase for opacification of left maxillary antrum fracture with deviated septum.  No timely substantive appeal on this issue was received.  Although the Veteran submitted a VA Form 9 in November 2015, he addressed matters from a different SOC involving psychiatric disorder, knee conditions, and unemployability.  The Board finds that there is no confusion on the issues before the Board given that neither the Veteran nor his representative chose to address his service-connected nasal/sinus condition at the July 2017 hearing before the undersigned VLJ.

However, a claim for increase for opacification of left maxillary antrum fracture with deviated septum has been raised by the record and is REFERRED to the Agency of Original Jurisdiction (AOJ).  See Correspondence (April 2016) (the Veteran notes his desire for compensation for his nasal disorder); Notice of Disagreement (October 2016) (the Veteran requests a 100% evaluation for his nose fracture with deviated septum).

Also, a claim for service connection for right and left leg weakness has been raised by the record (Correspondence received August 2017) and is REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence on whether schizoaffective disorder was initially manifested in service or is attributable to other causes is roughly in equipoise.

2.  Competent evidence a current right knee disability attributable to service is not shown.

3.  Competent evidence of a current left knee disability attributable to service is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for right knee disability are not met.  38 U.S.C §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for left knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  A VA examination is not required for the knee claims as there is no credible lay evidence or competent medical evidence indicating that the Veteran had a chronic knee problem in service or that the Veteran has any current knee disorder associated with his period of service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) 

The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his knee claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and psychosis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

A.  Psychiatric Disorder:  Facts & Analysis

VA received a claim for paranoid schizophrenia (claimed as onset in 1981) in May 2008.  See VAF 21-526 (May 2008).  In a September 2008 rating decision, the RO denied the claim.

STRs reflect no abnormal mental health complaints or findings although a July 1981 note indicates that the Veteran was taken to medical services for disorientation and unauthorized absence-possible drug or alcohol related.  Service separation examination dated in August 1981 reflects normal clinical evaluation and the Veteran denied frequent trouble sleeping; depression or excessive worry; loss or memory; nervous trouble of any sort; and periods of unconsciousness.

Service personnel records show that the Veteran was sentenced by summary court martial in August 1980 (forfeiture of pay).  See Third Party Correspondence (July 2017).  A Navy information report dated November 1980 shows that the Veteran was picked up at a bus depot, and hid from police units until apprehended and returned to the Navy's duty officer.  The Veteran threatened to jump off the pier and there was a discussion about having the Veteran placed in a hospital for observation because no doctor was on duty at the U.S.S. Manua Kea.  However, the Veteran calmed down and no further action was taken.  See Third Party Correspondence (July 2017).  For this behavior, service personnel records show that the Veteran was given non-judicial punishment for failure to obey a lawful order and drunk/disorderly behavior.  See Third Party Correspondence (July 2017).

A medical report dated February 1981 reflects that the Veteran was hospitalized for a blow-out fracture of the left orbit.  By history, the Veteran was involved in a fight at 2 a.m. the day of admission-he denied loss of consciousness or other neurological signs.  See Medical Treatment Record - Government Facility (July 2017).  Service personnel records show that the Veteran was given non-judicial punishment for his actions in February 1981 wherein he assaulted a fireman by striking him with his fist and choking him.  See Third Party Correspondence (July 2017).

Service personnel records show that the Navy notified the Veteran in August 1981 that an administrative discharge was being considered due to marginal performance resulting from military and disciplinary infractions.  See Third Party Correspondence (July 2017).

The claims file does not include medical records for the period intervening service and 1998.  Medical record dated in August 1998 reflect that the Veteran was in psychiatric housing (period of incarceration) with mental health problems (auditory hallucinations due to psychosis) and taking Haldol.  A March 2000 note shows diagnoses for PTSD versus rule out schizophrenia, paranoid type.  See Medical Treatment Record - Non-Government Facility (July 2017).

VA treatment records for the period from 2003 to 2007 show that the Veteran was diagnosed with schizophrenia in February 2003.  It was noted that he was released from county jail the day before and by history he began drinking alcohol at age 12, smoking crack at age 30, and shooting heroine at age 31.  He stated that he liked being in the Navy, going to Hawaii and Acapulco.  He specifically denied any history of trauma.  See Medical Treatment Record - Government Facility (May 2008).

Private treatment records dated 2005 to 2007 reflect that, in January 2005, the Veteran reported that he began hearing voices 10 years earlier (i.e. 1995).  The Veteran did not mention any problems in service or related to his period of service.  See Medical Treatment Record - Non-Government Facility (June 2008).  During VA treatment in February 2011, the Veteran reported having PTSD although no diagnosis for PTSD was rendered.

Between 2008 and 2011, the Veteran reported that he had PTSD related to service stressors.  He reported the following stressors events: (1) He alleged that he was discriminated against based on his religion and race, and given unpleasant jobs/tasks which he describes as cruel and unusual punishment; (2) He alleges that he was court martialed for a crime did not commit in May 1981 and prevented from confronting his accusers; (3) He alleges he was denied a promotion; (4) He alleges he feared retaliation by older white Klansmen who tried to kill him during his sleep; (5) He alleges he was physically assaulted with a knife; and (6) He alleges he was traumatized by white Klan who pulled a knife on him, cut his bunk to shreds, and threatened him.  See VA Form 21-0781 (December 2008); VA Form 21-4138 (June 2009); VA Form 9 (October 2009); and VA Form 21-4138 (February 2011).  In 2017, the Veteran reported sexual assault in service.  See VA Form 21-4138 (August 2017); VA Form 21-0781 (August 2017); VA Form 21-0781 (September 2017).

Report of VA examination dated in June 2011 reflects, by history, that the Veteran was an engine technician in service who slipped on an engine floor, striking his head, and fracturing the right side of his face.  He made no mention of a "fight" in service causing his fracture of the left orbit.  The Veteran reported that, since his slip-and-fall, he has had difficulty functioning in any jobs.

In August 2011, the Veteran reported that he slipped and fell from oil on the engine room floor while on duty in Mare Island (Vallejo, California), that he was unconscious for about 2 hours, and that he was hospitalized for a week.  See VA Form 21-4138 (August 2011).  On VA examination in September 2011, the Veteran reported that he was discharged from service because he started to hear voices.  See VA Exam (September 2011).  

Report of VA mental disorders examination (other than PTSD) dated in August 2012 reflects diagnoses for schizoaffective disorder (the Veteran reported onset of symptoms in 1981 after a traumatic brain injury (TBI) in service) and polysubstance dependence.  By history, the Veteran sustained a TBI in 1981 from a fall in service.  In a September 2013 addendum, the examiner opined that in my opinion the Veteran's psychiatric diagnoses are not related to TBI because TBI of this nature (and most TBI) does not result in this type of psychiatric disturbance (schizoaffective disorder).  The examiner noted that the Veteran's headaches could be influenced by underlying psychiatric conditions because his stress and medications "are known to influence an underlying headache condition."

Report of VA psychiatric examination dated in September 2013 reflects that there is no diagnosis for PTSD.  However, the examiner further indicated as follows:

1)  Based on the review of available information, it as likely as not that the Veteran has symptoms associated with a remote trauma, but it is less likely than not that he meets full criteria for PTSD.

2)  If symptoms of remote trauma do exist, it is also unclear after reviewing the information if the symptoms are associated with in-service events including racial discrimination, with non-service related events, are substance induced, or a combination of these. When reviewing his hand-written stressor statements, the Veteran does appear to harbor a significant degree of resentment towards the military for injustices he believes took place.

3)  His diagnosis of Schizoaffective Disorder is less likely than not related to his history of remote head injury.  This would be highly incompatible with known TBI outcomes in the mild-moderate range.

4)  His history of substance dependence is less likely than not secondary to a history of personal trauma or a Schizoaffective Diagnosis, but rather considered to be a primary diagnosis that perpetuates symptoms of psychosis (auditory hallucinations).  His acquired psychiatric disorder is, in the best judgment of this writer, more likely than not substance induced.  According to CPRS notes dated 6/18/03, the Veteran reported his substance use as "[redacted name of Veteran] stated that he began drinking etoh [alcohol] with his friends when he was 12 years old.  He reported that he began smoking crack at age thirty and began shooting heroin at age 31 after he moved from Louisiana to San Francisco."
5)  In the best judgment of this writer, it is as likely as not that the Veteran harbors a cocaine-induced psychotic disorder.  He is as likely as not to have an Atypical Mood Disorder, multifactorial in nature, and at least as likely as not to be partially related to negative events, including personal trauma events in service, as his mood symptoms are likely impacted by multiple factors including non-service life events, consequences of substance dependence, incarceration, and in-service stressor(s), as well as possible other unknown factors.

A letter dated in January 2014 from S.D., a psychiatric nurse practitioner, reflects her opinion, based on knowing the Veteran for the last couple years, that "any inconsistencies in his reports over the years are due to his TBI (memory problems, slow mental processing, attention and concentration issues) and schizoaffective disorder (disorganization, preoccupation, paranoia)."  She further stated that "I also would not rule out the possibility that his TBI while in the military could have been the stressor that caused his Schizoaffective Disorder to express itself."  See Third Party Correspondence (February 2014).

VA treatment records dated in 2014 reflect that, in April 2014, an examiner noted that the Veterans history of assault was not consistent with his STRs, which show injuries sustained from a "fight" not an assault; the examiner indicated that the Veteran's history of past injuries was unclear to him, but observed that the Veteran had incarcerations, which included assault with a deadly weapon.  A December 2014 treatment record shows a history of assault in service; the Veteran now alleged that he was hit in the head with steel pipe on ship by other sailors and remained unconscious for a period of time.  See CAPRI (March 2015).

A letter dated in June 2016 from S.D.H. (previously S.D.) reflects her opinion that "...it is as likely as not that Schizoaffective Disorder was first expressed as a direct result of stressors while in the service.  One such stressor included a TBI which occurred while in the military in June 1981."  She also opined that "TBI increases the risks for a wide range of neuropsychiatric disturbances, and may be one factor that led to the expression of his psychotic disorder."  See Third Party Correspondence (June 2016).

Report of VA mental disorder examination (other than PTSD) dated in July 2016 reflects a diagnosis for schizoaffective disorder bipolar type.  At this time, the Veteran reported that he worked in a boiler room on a ship in service; that he enjoyed his job until injured working the nightshift from a slip-and-fall causing him to be unconscious for a few hours after hitting his head.  He reported that he woke up in the hospital and stayed there approximately four days.  He reported that he had headaches along with paranoia, hearing voices, and nightmares since that event.  He reported that he first received mental health treatment in 1981 after hitting his head when he began hearing voices, experience paranoia, seeing people, and having mood swings.  The examiner opined that his condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran had a history of mental health treatment for head injury and mental health symptoms since 1981 for symptoms including auditory hallucinations, paranoia, mood swings, impulsivity, violence and substance use, and that treatment for schizophrenia since 2001.  The Board notes that the examiner did not discuss any STR, which show no head injury from a slip-and-fall or any periods of unconsciousness in service.

A letter dated December 2016 from G.S., a nurse practitioner, reflects that the Veteran has a diagnosis of schizoaffective disorder, PTSD, substance abuse, and TBI "from his time in service."  The nurse reiterated the Veteran's history of being assaulted aboard ship in the Navy, hitting his head on an engine, suffering loss of consciousness, and a lengthy period of hospitalization.  See Medical Treatment Record - Government Facility (August 2017).

A letter dated July 2017 from S.D.H. reflects that she supports the Veteran's claim for service connection because he entered service being "healthy, quiet, smart, [and] motivated, but he was impaired after military service.  She argued that his behaviors in service show onset of psychosis ("first psychotic break") and that he experienced severe assault with TBI in February 1981 along with harassment and discrimination service.  She stated that she reviewed some military records along with statement from friends/family believed that the Veteran's schizoaffective disorder was more likely than not, triggered and exacerbated by his military service.  See Third Party Correspondence (July 2017).
In August 2017, the Veteran reported that, in February 1981, he was assaulted by 5 white guys in the boiler room who said "if I didn't have sex with them they were going to take it..."  He further alleged they used racial slurs and kicked his head 20 times, taunted, spit on, treated like a slave, accused of being a homosexual, and touched inappropriately.  See VA Form 21-4138 (August 2017) and VAF 21-0781 (August 2017).

The Board observes that the Veteran's history is full of inconsistencies.  There are several examples of record.  (1) The Veteran denied any period of unconsciousness on his service separation examination in August 1981 but later reported to VA in connection with a disability claim that he had a period of lost consciousness in service; (2) The Veteran's service records show that he was administratively discharged for repeated disciplinary problems and that he had no diagnosed psychiatric disorder at discharge; however, he reported to a VA examiner in September 2011 that he was discharged for hearing voices and diagnosed with schizoaffective disorder (See Military Records - February 2015); (3) STRs show that the Veteran sustained his head and face injuries during a fight in 1981 and not from an assault aboard ship or slip-and-fall injury as reported by the Veteran in connection with the appeal; and (4) A January 2005 VA treatment record shows a history of hearing voices since about 1995; whereas July 2016 VA examination report shows a history of hearing voices since he hit his head in service.

Notwithstanding, the many inconsistencies in the Veteran's statements, the Board finds that service connection for schizoaffective disorder is warranted as the more probative medical evidence of record is roughly in equipoise.  Weighing against the claim, report of VA examination dated in September 2013 reflects that Veteran's schizoaffective disorder is attributable to substance (cocaine) abuse based on the history of drug abuse reported by the Veteran and documented in the claims file.  Weighing for the claim, a letter dated in July 2017 from S.D.H., a psychiatric nurse practitioner, reflects that the Veteran's behaviors in service show the onset of psychosis.  This evidence suggests that the Veteran's schizoaffective disorder was first manifested in service.  The medical evidence dated in September 2013 and July 2017 is competent and credible.

The Board believes that the Veteran has misrepresented his "fight" in February 1981 resulting in head injury as an assault by one or more persons motivated by racism (or other factors) to VA medical professionals treating and/or evaluating his VA claims.  However, it is unclear whether this is due to psychiatric illness or an attempt to manipulate the consideration of his claim.  Regardless of his misrepresentations, the record clearly shows that the Veteran had behavioral and disciplinary problems in service, and there is competent evidence suggesting that this is the onset of later diagnosed schizoaffective disorder.  To the extent that the medical provider S.D.H. accepted as false statements from the Veteran as truthful, the Board finds that this is inconsequential since the seminal fact relied upon (i.e. behavioral and disciplinary problems in service) was accurate.  In contrast, the Board finds that those opinions relying on the Veteran's false statements concerning a slip-and-fall injury in February 1981 or attack by a group of racist sailors have no probative value.

On balance, the evidence is roughly in equipoise.  Therefore, the benefit-of-the-doubt is afforded to the Veteran.  Accordingly, the claim is granted.

C.  Knee:  Facts & Analysis

The Veteran seeks service connection for a bilateral knee disability.  In February 2011, the Veteran reported that he injured his knee in July 1991, he was a victim of violent crime in October 1994, and he injured his knee during a minibus accident in July 1997.  In June 2011, the Veteran reported that he injured his knees in an October 1995 minibus accident.  The Board notes that the dates of these knee injuries do not correspond with the Veterans period of service and postdate his service discharge in 1981 by a decade or more.  The Veteran later testified in July 2017 that his knee problems resulted from being attacked by "white guys" who kicked him in his knees; he denied any current treatment for the knees.  See Hearing Transcript at 17-18 (July 2017).  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left knee and right knee disorders.  Competent evidence of a current knee disability (right or left) attributable to service is not shown.  A chronic knee disorder (right or left) is not shown in service, and arthritis is not shown within the initial post separation year.

STRs reflect that the Veteran entered service in April 1980.  In September 1980, he reported a history of left knee pain and had had instability 4 weeks into boot camp, which he denied as existing prior to service entry.  He complained that his left knee gave out 2 days earlier causing him to have a "serious" fall, but he provided no further details.  Clinical findings were negative.  There was good range of motion and intact ligaments.  A September 1980 consultation reported reflects an assessment for left knee chondromalacia patellae and the Veteran was assigned light duty for 2 weeks along with quadriceps strengthening exercises.  A February 1981 note shows that the Veteran was involved in a 2 a.m. fight, and sustained facial injuries when he was kicked in left side of his face.  He was hospitalized with an admitting diagnosis for "blow-out fracture of left orbit."  These records are silent for complaints or findings for knee injury or abnormal pathology of either knee.  Report of separation examination dated August 1981 reflects normal clinical evaluation of the lower extremities and musculoskeletal system.  On history part of the exam, the Veteran stated that "I feel great at this time" and he denied swollen or painful joints; arthritis; bone, joint or other deformity; and "trick" or locked knee.  Also, he provided no prior history of knee injury or chronic problems with either knee.

VA treatment records dated 2003 to 2007 reflect no complaints or findings for abnormal pathology of either the right or left knee.  The Veteran reported in February 2003 that, after service, he worked as a house painter and door-to-door salesman.  A VA treatment note dated in December 2010 reflects complaints of right knee pain with a history of right knee trauma in 1990s.  The Veteran further reported that he now has left knee pain.  See Medical Treatment Record - Government Facility (March 2011).

VA treatment records dated in 2011 reflect MRI findings for right knee chondromalacia and it was noted that left knee appeared normal.  The Veteran was sent to physical therapy.

Report of VA examination dated in June 2011 reflects a history of slipping on the floor of the engine room in service.  The Veteran reported that he struck his head at that time, but made no mention of any knee injury from this alleged event.  Report of VA examination dated in July 2012 reflects normal gait.  VA treatment notes dated 2014 reflect that the Veteran reported bilateral knee pain.  On one occasion, he related it to a slip-and-fall; and on another occasion, he related it to a 1991 motor vehicle accident.

The Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Board finds that the Veteran's report of chronic left knee problems in service and injury to both knees from a slip-and-fall in the ship's engine room are not credible statements.  Although the Veteran was seen for left knee complaints in 1980 assessed as chondromalacia, there were no other documented complaints for his remaining period of service and he denied any history of knee problems on service separation examination dated in August 1981.  Moreover, service separation examination dated in August 1981 reflects normal clinical evaluation of the lower extremities (knees) and the Veteran has been an inconsistent historian regarding injury to the knees throughout this appeal.

Additionally, the record shows no diagnosis for left knee disability during this appeal.  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran is not competent to diagnose himself as having a chronic disability of the left knee.  He is also not competent to opine that any current disability, such as chondromalacia of the right knee shown in April 2011, is etiologically related to service.  The Veteran is not competent to diagnose a knee disorder or opine on its etiology because he lacks any medical expertise and it is not susceptible to lay observation.  See Jandreau, supra.

To the extent that the Veteran has pain, it is well established that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board assigns greater probative value to the normal clinical evaluation at service separation in 1981 and the Veteran's denial of problems at that time, coupled with the many years intervening service and the Veteran's first report of knee problems including the first documented findings for abnormal pathology.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated belief because the service separation examination was prepared by a skilled, neutral medical professional after evaluating the Veteran.  Also, the Board finds that the service separation examination findings and history are more probative because they are contemporaneous with the alleged problems and injuries alleged by the Veteran in this appeal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Accordingly, on balance, the weight of the evidence is against the claims for service connection.  There is no doubt to resolve because the evidence is not roughly in equipoise.  Gilbert supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for schizoaffective disorder is granted.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

The AOJ must to furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  See 38 C.F.R. § 19.31.  In this case, additional pertinent evidence was received by the AOJ since the most recent SOC.  Therefore, remand of the claims for PTSD and TDIU is warranted.

However, other development is also necessary.  First, because the Veteran alleges military sexual trauma (MST) or personal assault, the AOJ should provide him with an updated VCAA letter that includes information on the evidence required to substantiate a claim based on personal assault and he should be given examples of the types of evidence that may be submitted to corroborate his account of the stressor incident.  Second, the Veteran should be scheduled for a VA examination to ascertain whether he has a confirmed stressor supporting a diagnosis for PTSD.  In this regard, it is important that the AOJ provide to the examiner specific "findings of fact" on those matters the AOJ has determined are truthful or factually verified, and those that should be regarded as falsehoods, misrepresentations, not verified, or without credible supporting evidence.  For instance, the AOJ will need to make a finding of fact on whether the Veteran was assaulted by white Klan members who were sailors as he has alleged.

Lastly, in view of the grant of service connection for schizoaffective disorder, the Board finds that the claim for a TDIU must be returned to the AOJ for additional development and consideration by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All updated treatment records should be obtained and associated with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  The AOJ should provide the Veteran with an updated VCAA letter that includes information on the evidence required to substantiate a claim based on personal assault and he should be given examples of the types of evidence that may be submitted to corroborate his account of the stressor incident.

3.  To the extent feasible, the AOJ should attempt to corroborate the Veteran's stressor events and give the Veteran the opportunity to provide credible supporting evidence.

4.  The AOJ should prepare a memorandum for the record to be shared with the VA examiners providing examinations that has specific "findings of fact" on those matters the AOJ has found as truthful, factually verified, or substantiated by credible supporting evidence and those that should be regarded as falsehoods, misrepresentations, or without credible supporting evidence.  For instance, the AOJ will need to make a finding of fact on whether the Veteran was assaulted by white Klan members who were sailors as he has alleged.  

5.  The Veteran should be scheduled for a VA PTSD examination using the most recent Disability Benefits Questionnaire for PTSD.  The claims file should be reviewed and the review noted in the report.  All indicated studies should be conducted.

The examiner should indicate whether the Veteran currently meets the criteria for a diagnosis of PTSD and whether he met the criteria for a diagnosis of at any time since 2008.

If the examiner finds that the Veteran met the criteria for a diagnosis of PTSD at any time during this appeal (i.e. since 2008), the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: (1)  Is the claimed stressor adequate to support a diagnosis of PTSD, and (2)  Are the Veteran's symptoms related to the claimed stressor?

6.  If TDIU cannot be granted on the evidence of record, then the Veteran should be scheduled for a VA examination of his service-connected disorders to address the functional impact of these disorders for the purpose of evaluating entitlement to TDIU.  The claims file must be reviewed and the review noted in the report.  For TDIU purposes, the following is requested.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his service connected disorders on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why. 

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for service-connected disability on his ability to perform the physical and mental acts required for employment.
(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected disorders.

The examiner should refrain from commenting on whether the Veteran is employable.

7.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


